Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al (US 2002/0019615) in view of  Rondoni et al (US 2007/0255176).
Regarding claims 1, 13-16, 20, 22 and 24, Roe et al  disclose a wearable device to diagnose, treat, and/or manage incontinence.
An electromyograph (EMG) sensor arranged within a garment to measure contraction of a pelvic floor muscle of a wearer of the garment comprises a sensor 60 and three electrodes 64, 65 and 66.  See paragraphs [0076] and [0077] in Roe et al.
Roe et al fails to disclose a moisture sensor arranged within the garment for measuring a volume of urine voided by the wearer as a function of time.

One of ordinary skill in the art would have found it obvious to combine the teachings of Rondoni et al with the garment of Roe et al to modify the device of Roe et al to include the moisture sensor 66 and the bladder volume teaching of Rondoni et al to measure a volume of urine voided by the wearer as a function of time. The skilled artisan would have been motivated to combine the teachings of Roe et al and Rondoni et al because they are in a similar art and provide the advantage of using a single device to indicate urine volume.
Regarding claim 2, the EMG sensor and moisture sensor are attached to a substrate comprising the crotch region 37 of the diaper 20 in Roe et al.
Regarding claims 3, 17, 18, 21 and 25, Rondoni et al further disclose a computer monitor display device that receives data from the wearable device. See paragraph [0104] in Rodoni et al.
Regarding claim 4, the wearable device comprises a reusable component, sensor 66 in Rondoni et al.
Regarding claims 5 and 6, one of ordinary skill in the art would have found it obvious to use a Bluetooth component in the sensor 66 and electrically connect the EMG sensor and the moisture sensor to the Bluetooth sensor because Rondoni et al teach sensor 66 uses wireless telemetry and Bluetooth is a common and readily available wireless telemetry adaptation.
Regarding claim 7, the reusable component comprises a diaper.
Regarding claim 8, the reusable component comprising sensor 66 is removably attachable to the garment.

Regarding claim 10, the consumable component comprising diaper 20 includes an absorbent component.
Regarding claims 11, 12 and 19, the system further comprises a software application in external programmer 24 configured to automatically receive data communicated from the wearable device including camera images and to display data to the user on the display device. See paragraph [0104] in Rondoni et al.
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Combining both moisture and electromyograph (EMG) sensors in a single wearable device is obvious. Combining two sensors, each used for a respective conventional purpose in a single device using each sensor for the same respective conventional purpose is obvious.  See MPEP 2144.06.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

Applicant argues the claimed systems and methods provide advantages over the cited prior art. However, the presently claimed systems and methods provide the same combined benefits and advantages as the prior art.
The benefits of the combination are not unexpected.  

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

The Examiner does not agree with Applicant’s opinion that the Examiner’s characterization of Roe is not quite accurate.  Applicant argues, the goal of the proactive sensor of Roe is different from the goal of the presently claimed systems and methods, which is not to predict an event, but to gather data after an event, such as an incontinence event, has occurred, e.g., to provide feedback to a user. 
Roe discloses a "closed loop" system, which is also referred to as a " feedback control loop" system. See paragraph [0072] in Roe.  The feedback loop includes distinct sensor 60 and actuator 70 components and performs a responsive function upon the input. In some preferred embodiments, the system may also use a detection or a measurement of an element or a parameter of the output condition as at least one trigger of the responsive function that is performed upon the input.
Applicant argues, the wetting sensor 66 that Rondoni describes “transmits data to neurostimulator 20 of external programmer 24 that varies as wetting sensor 66 detects moisture” (Rondoni at paragraph 0067). Applicant argues this is contrary to the claim 1 requirement that the moisture sensor is “arranged within the garment for measuring a volume of urine voided by the wearer as a function of time.” 

In addition, predicting and preparing for or delaying an event clearly is providing feedback to a user.
The limitations of method claim 22 are likewise met for determining, from a signal detected from the moisture sensor 66, a volume of urine voided by the patient as a function of time. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/10/2021